DETAILED ACTION

1.	Notice of Pre-AIA  or AIA  Status:  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1-35 presented for examination.

3.	Claims 2-5, 7, 9-12, 14, 16-19, and 21 have been amended, claims 1, 6, 8, 15, 20, 22-25 have been amended, and new claims 26-35 have been added.

4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 20, 2021 has been entered.

5.	Application 15/975699 filed on May 10, 2018 is a continuation of application 14/242600 filed on April 1, 2014.

6.	The 35 USC 101 rejection (2019 PEG) type is overcome by explanations/clarifications added (in bold) to the claims.  Without these explanations, the 101 rejection will apply.  

7.	Dependent claims 6 and 20 indicate dependence on a canceled claim.  Applicant to correct.

Claim Interpretations
8.	Claim 1 recites “clustering.”  Since the instant specification provides no explanation of the group clustering, then according to Merriam-Webster dictionary, “cluster” is defined as “a group of buildings and especially houses built close together on a sizeable tract in order to preserve open spaces larger than the individual yard for common recreation” and “a number of computers networked together in order to function as a single computing system.”  When applying the “grouping of buildings” definition to a context of a group of members of a wellness system, the “clustering” function has the members grouped together based on common characteristics, specifics and/or attributes.  This interpretation is applied to all the claims.

9.	Claim 1 recites “including statistics about activities.”  Instant specification [0052] states “average healthfulness of meals that this person is consuming,” and [0072] states “participation level of members (average, minimum amount, frequency of participation, type and variety of participation)”, “average happiness of members.”  No other support in the specification and claims is available regarding “statistics.”  According to Dictionary, “statistics” is defined as “the practice or science of collecting and analyzing numerical data in large quantities, especially for the purpose of inferring proportions in a whole from those in a representative sample.”  According to Merriam-Webster dictionary, “statistics” is defined as “a branch of mathematics dealing with the collection, analysis, interpretation, and presentation of masses of numerical data.”  Based on these specification explanations of a specific statistic (i.e., average) and based on the definitions, these provide the interpretation applied to all the claims where the analysis is based on activities.

Response to Remarks
10.	Applicant's amendments and remarks filed January 20, 2021, have been fully considered but they deemed to be moot in views of the new grounds of rejection (i.e., 35 USC 112(a) rejection). 

Applicant has not recited independent claims that would assert an inventive concept that has a significantly patentable distinction over the 35 USC 101 rejection (2019 PEG type) issue.  Besides Slovenski, Rajasenan, and Bain prior arts, the following prior arts also pertain the this invention:  Grube, US Pub 20040267565 [0001] [0013] [0063] [0086]; Fortuna et al., US Pub 20100185654 [0170]; Griffin, US 8170465; Rogers, US Pub 20140172461 [0083]; McKee et al., US Pub 20120209856 [0019] [0094] [0095]; Rogers, US Pub 20140172461 [0083]; Ito et al., US Pub 20040153506 [0018]-to-[0023] [0108] [0133]; Padilla, US Pub 20080126309 [0028] [0036]; and Taylor et al., US Pub 20070133428 [0012] [0016] [0037] [0039].  Accordingly, 35 USC 101 (2019 PEG type) rejections for claims 1, 6, 8, 13, 15, 20 and 22-25 are maintained/applied.

11.	Applicant remarked (page 8 of Remarks) that the rejection under 35 USC 101 has been overcome.  Accordingly, Applicant submits that the claims at issue are in condition for allowance.

	Examiner’s response is the 35 USC 101 (PEG type under organizing human behavior/activity) has been overcome by explanations/clarifications added.  However, allowance is delayed due to the recitation of statistics” which only applies particular features (35 USC 112(a) rejection).  See the 112(a) below.


Claim Rejections – 35 USC § 112

12.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




13.	Claims 1, 6, 8, 13, 15, 20, and 22-35 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

14.	Claim 1 recites “selected information” followed by “group dynamics.”  The phrases “selected information” followed by “group dynamics” have no relationship rendering the claim indefinite because jumping from “selected information” to “group dynamics” without a connection/relationship is unclear which subject of the limitation(s) refers to.  The same is true in claims 8 and 15.

Claims 6, 13, 20 and 22-35 incorporate the deficiencies of claims 1, 8 and 15, through dependency, and are also rejected.

15.	Claim 1 recites “statistics about activities” followed by “optimization criteria.”  The phrases “statistics about activities” followed by “optimization criteria” have no relationship rendering the claim indefinite because jumping from “statistics about activities” to “optimization criteria” without a connection/relationship is unclear which subject of the limitation(s) refers to.  The recited “preferences of the members” is not an activity.  The same is true in claims 8 and 15.

Claims 6, 13, 20 and 22-35 incorporate the deficiencies of claims 1, 8 and 15, through dependency, and are also rejected.

16.	Claim 1 recites “change to group dynamics” followed by “measurement criteria.”  The phrases “change to group dynamics” followed by “measurement criteria” have no relationship rendering the claim indefinite because jumping from “change to group dynamics” to “measurement criteria” without a connection/relationship is unclear which subject of the limitation(s) refers to.  The same is true in claims 8 and 15.

Claims 6, 13, 20 and 22-35 incorporate the deficiencies of claims 1, 8 and 15, through dependency, and are also rejected.

Allowable Subject Matter

17.	The present invention is directed towards a database, of a Persistence Layer (PL) of a Wellness System (WS), where information about Online Support Groups (OSGs) to which members of the WS belong is stored.  Selected Information (SI) from the information about the OSGs is laid out in a caching layer of the WS.  The SI is selected to facilitate a Clustering Process (CP).  The SI includes statistics about activities of the members.  The statistics including participation levels of the members, the participation levels pertaining to numbers of structured or unstructured interactions between the members.  The CP is automatically performed using the SI laid out in the caching layer.  The automatic performing of the CP comprising:  based on a detecting of a change of group dynamics of the OSGs at the WS, an optimization for the OSGs is determined.  The optimization is based on optimization criteria(on) including at least one of similarities between the members, preferences of the members, or the participating levels of the members.  Based on the optimization, the OSG is automatically re-structured.  Based on the measurement criteria(ion) at the WS, a success of the optimization is determined.  The measurement criteria(ion) including at least one of satisfaction with group dynamics, the participation of the members, or rates of success of the members.  Based on the optimization as new information is collected by the WS, the OSGs are modified at the WS.  Independent claims 1, 8 and 15 each identify the uniquely distinct combination of features:
storing in a database of a persistence layer of a wellness system, information about online support groups to which members of the wellness system belong
laying out, in a caching layer of the wellness system, selected information from the information about the online support groups
the selected information selected to facilitate a clustering process
the selected information including statistics about activities of the members
the statistics including participation levels of the members, the participation levels pertaining to numbers of structured or unstructured interactions between the members 
automatically performing the clustering process using the selected information laid out in the caching layer
the automatic performing of the clustering process comprising:
 ** based on a detecting, at the wellness system, of a change to group dynamics of the online support groups, an optimization for the online support groups, the optimization based on one or more optimization criteria, the one or more optimization criteria including at least one of similarities between the members, preferences of the members, or the participation levels of the members
** automatically restructuring the online support groups based on the optimization
** determining, at the wellness system, a success of the optimization based on one or more measurement criteria, the one or more measurement criteria including at least one of satisfaction with group dynamics, the participation levels of the members, or rates of success of the members
** modifying, at the wellness system, the online support groups based on the optimization as new information is collected by the wellness system
(specification [0042]) a caching layer that contains selected information from the persistence layer, but laid out in a way that facilitates the dynamic group clustering/search process
(specification [0042]) a caching layer can significantly boost system performance
(specification [0043]) members may be automatically moved into new groups or clusters based on recalculation or reweighting of variables
(specification [0045]) merging may also be guided by implicit variables (e.g., data gathered by monitoring user activity).

18.	While the summary starts on page 29 and regarding allowable claims 1, 8 and 15 presented above, the closest prior art (Slovenski, US Pub 20150187226; Rajasenan, US 8073731; Bain, US Pub 20140372159; Stanev, US Pub 20060248350; Micucci et al., US Pub 20140230076 [0432] [0433] [0435] [0447]; Grube, US Pub 20040267565 [0001] [0013] [0063] [0086]; Fortuna et al., US Pub 20100185654 [0170]; Griffin, US 8170465; Rogers, US Pub 20140172461 [0083]; McKee et al., US Pub 20120209856 [0019] [0094] [0095]; Ito et al., US Pub 20040153506 [0018]-to-[0023] [0108] [0133]; Padilla, US Pub 20080126309 [0028] [0036]; Taylor et al., US Pub 20070133428 [0012] [0016] [0037] [0039]; de Charms, US Pub 20150133812 [0101] [0106] [0121]; Kahn, US Pub 20160246936 [0073] [0177]; Barman et al., US Pub 20070208802 [0044] [0064] [0099]; Knysz et al., US Pub 20130018960 [0069] [0071] [0080] [0084] [0253]; and Parvin et al., US Pub 20100295685 [0009]) disclose an automated system for use by Health Coaches (HCs) to provide health coaching services to members of a Health Benefits (HBs) plan.  A platform supports the entry of member data, completion and analysis of assessments, and the development of a health or wellness plan or program for each member.  HCs develop health and wellness plans or programs for members by defining goals and an activity(ies) for each goal.  The platform supports tracking of progress toward goals.  Calendaring and task features allow the coach to remain in contact with members.  The level of interaction between a coach and a member varies according to the member’s needs so the calendaring and task features provide flexibility in scheduling initial and follow-up communications.  In addition to defining tasks, coaches may enter progress notes that also assist the coach in determining the level and type of communication to initiate.  Computerized systems and methods are provided for assisting others with the development and maintenance of healthy lifestyle habits.  More particularly, a computerized system and method is available for use by HCs to assist with the development and maintenance of desirable diet, exercise, and/or other health behaviors and habits through customized communications and advice.  Many people are affected by a variety of health problems including obesity, diabetes, high blood pressure, and elevated cholesterol levels that can be linked to poor habits in diet, exercise, and the like.  Although people are generally aware that controlling diet, exercise, and similar lifestyle habits is the best way to become and stay healthy, but adopting and maintaining such habits is a difficult task.  They may not know where to find diet and exercise information applicable to their personal situation.  And, even if they are able to find such information, they may not know how to use the information or where to begin when attempting lifestyle changes.  To assist them with adopting and maintaining healthy habits, many people will enlist the help of a personal Health advisor or “Coach” (HC).  Research has shown that individuals are more successful in the difficult endeavor of changing their habits and maintaining new, healthier ones when they are coached throughout the process.  Coaching keeps individuals motivated and provides positive reinforcement.  HCs typically have knowledge of a myriad of health problems and conditions and can assist individuals with developing plans or programs to improve their health and well-being.  The plans and/or programs are developed to meet the specific needs of each individual.  As each person’s health or condition changes or improves, the individual’s coaching needs change accordingly.  Because HCs typically work with many individuals over long periods of time, they need to collect and maintain a substantial amount of information about each individual so they can provide appropriate advice at every stage.  HCs may use widely available electronic task management and calendaring systems to assist them with their efforts.  Such generalized systems, however, do not address the specific needs of HCs.  They do not provide support for assessments, wellness plans, and program development, and related communications.  There is a need for a computerized HC management system and method that supports various coaching activities including development of assessments and wellness programs as well as interactions with individuals and their HBs providers.  In an embodiment, a platform is provided for use by HCs to provide health coaching services to members of a HBs plan.  The platform supports the entry of member data, completion, and analysis of assessments, and the development of a health or wellness plan or program for each member.  Coaches develop health and wellness plans or programs for members by defining health goals and an activity(ies) for each goal.  The platform supports tracking of completion of activities and progress toward goals.  Calendaring and task features allow the coach to remain in contact with members.  The level of interaction between a coach and a member varies according to the member’s needs so the calendaring and task features provide flexibility in scheduling initial and follow-up communications.  The platform further supports communications and interactions between coaches and members to increase the effectiveness of the health or wellness plan or program.  The HC may generate a task(s) associated with each member.  Associated task data may comprise a description of the task as well as the member’s current coaching stage.  The coaching stage provides information about the member’s participation in the coaching program and may assist the coach in determining the level and type of communications to generate.  The HC may also generate a process note(s) associated with each member.  The progress note(s) may relate the member’s health goal or activities related to a health goal.  In an embodiment, a platform supports numerous HC activities and interactions.  The individuals that receive coaching services are members of a HB provider company(ies).  The platform supports client (HB provider) and member interactions and facilities tracking of member progress toward various health and wellness goals.  The platform further supports communications between the coach and member to increase the likelihood of each member reaching his or her personal goals.  A member may customize a Landing Page (LP) using customizable widgets.  The member LP comprises a “message” section as well as a “chat section for communicating with an HC.  The LP further comprises a “goal and activities” section for accessing details related to personalized goals and activities established for the member in collaboration with the HC.  The member may complete one or more assessments or surveys that provide the HC with information relevant to the member’s health and wellness needs.  Data, which is used to populate various fields on the LP, may be obtained from sources that are external to the platform (e.g., a database of member health claim data from a HBs provider site.).  Each member of an HBs provider plan may access a customized HC portal to receive the services of an HC that develops a personalized health or wellness plan for the member.  The platform supports the development of customized portals and provides template for communications, activities, and goals as well as calendaring features.  The platform also provides reporting and analysis features and customizable workflow features.  “Reminder” features support communications with members to enhance member experience and increase the effectiveness of each member’s wellness program or plan.  In another embodiment, a coach manage component supports activities related to personalized plan development and tracking.  Data is collected during the plan development and tracking phases to allow the coach to complete additional assessments to evaluate plan and coach effectiveness.  In another embodiment, a Site Manager (SM) page is implemented as a web-based site builder and content management portal system.  It provides numerous modules for features such as HTML page creation, security, forums, site searches, and navigation.  In addition, it supports development and deployment of custom modules.  Pages comprise a plurality of areas (e.g., login pane, left pane, top pane, and right pane), each of which accommodates a module.  Page templates may be modified as needed for custom implementations.  A Content Manager (CM) module allows a user to create content units and assign content to groups, categories, authors, and/or publishers.  The CM module is integrated with the SM module that displays and prints content.  A Link Manager (LM) module facilitates the location of content to be provided at a portal.  A user may access off-site content, website links, URLs, or other vendor sites using a remote content connector feature.  The SM provides seamless search ability.  A user may assign summaries, keywords, categories, and grouping to content.  An Assessment Manager (AM) allows a user to create summaries (e.g., a graph of participants who completed an assessment regarding nutrition, Smoking status, stress level, weight, etc.), apply keywords, and record review dates as well as to build a global library of questions and results that can be shared.  Different question types are supported as well as “free text” for user-entered information.  The AM also maintains historical data of previous answers, results, and completed assessments for use in a Report Manager (RM).  The AM is integrated with the LM to provide dynamic, related information based on keywords and actual assessment results.  The AM features help coaches identify candidates for coaching based on member assessments.  The RM provides usage and assessment report features.  The results may be filtered by client or client group to include special populations or other fields (e.g., gender, age, income, etc.).  Alternatively, results may be aggregated for an entire population.  A “virtual office” page (e.g., displaying newly assigned members, unread items, overdue tasks, overdue goas, calendar, member information, etc) comprises a “search by” box to search for specific member or to organize members by “website”, “company”, “focus” and “stage.”  A “website” option lists the websites within which an individual coach works.   A “company” option lists the companies or contracts (co-brands) with which an individual coach works.  A “focus” option lists the supporting coaching areas and displays the names of members that have opted to work within a specific area of focus.  A member” option allows a coach to search for a specific member by typing a portion of or a member’s entire name.  The “group” option allows a coach to organize selections by any single search feature identified.  An “add new resources” feature allows a coach to send resources and surveys to members.  Resources such as surveys may be selected from a dialogue box.  An email notification may then be sent to the member informing the member of the availability of the survey.  A message feature allows a coach to send emails to multiple or single members.  A template option allows the coach to select an email template from a drop down menu.  And, other typical email features (e.g., subject, message, signature, and save/send/close, etc.) are supported.

19.	Another prior art teaches improving processes in a healthcare organization my mining historical data for information that can be used to more effectively allocate resources and process components.  Factors used for the analysis include time, information, motivation, skills, and authority for particular resources.  Arbitrage processing is used to minimize opportunity costs and increase efficiency.  Virtually all work within a business gets done via a process.  In general, there are multitudes of elements involved in the processes critical to any business.  Healthcare delivery has processes for treatment of patients by physicians, maintenance of medical histories for the patients, and billing for the healthcare services provided to the patients.  Healthcare today is like any other stressed industry, in that change and improvement are an essential reality.  Change initiatives are the way to achieve improvements.  It is important to realize, however, that change and improvement initiatives have a limited window of opportunity to succeed, lest they damage themselves and all other initiatives “downstream” from them.  Consequently, time is of the essence in incorporating business improvements.  Proper execution of a business process requires actions to be performed by multiple employees or agents of the business (hereinafter referred to as “roles”).  Processes with high levels of complexity (e.g., those within healthcare delivery, may suffer cost overruns, quality deficits, or other process breakdowns.).  A Process Breakdown (PB) occurs when a “role” fails to perform a “task” or “action” that leads to a loss of revenue or imposes a cost on the business.  In other words, PBs are the result of failure to execute the best available “Role-Action” (RA).  One typical strategy for attempting to reduce PBs is additional training for roles within a business.  For example, physicians are routinely faced with pressures on their time.  This lack of time can result in a physician failing to record all of the information necessary to allow the healthcare organization to use the highest justifiable value billing code for the physician’s activity.  Additionally, the physician’s motivation is to focus on treating the patient, not on recording billing information.  What is needed is a system for transparently improving processes in a manner that minimally disrupts staff, quickly leads to improvements, and provides a high return on the investment in process improvement effort.  In an embodiment, systems and apparatuses are provided to examine a process and its components, perform statistical analysis on the resources used in the process, and identify proposed process component/resource allocations likely to result in overall process improvement.  In one embodiment, processing seeks to minimize opportunity cost by mining historical data from previous processes, using arbitrage processing for resource allocation, and implementing process “friction” reducing mechanisms.  In an embodiment, a system is provided for identifying and correcting PBs.  The system includes a PB identification subsystem and a Daily Action Plan (DAP) generator.  The PB identification subsystem is provided with process inputs and identifiers based on inputs the information concerning PBs.  The output from the PB identification subsystem is then used by the DAP generator to deliver action plans to repair the PBs.  In a preferred embodiment, both the PB identification subsystem and the DAP generator are implemented using a general purpose computer.  In addition, role specific DAPs containing Time, Information, Motivation, Skill and Authority (TIMSA)-derived RAs are coupled with the computer system, specifically the DAP generator.  In an embodiment, a PB is prevented whenever an RA is either facilitated by a DAP that lowers the barriers to execute the RA, or when the RA is supported by a backup RA.  For example, if the barrier to executing an RA is a lack of information, a DAP providing the required information will facilitate the RA.  Similarly, if the barrier is a lack of motivation to execute the RA, a DAP detailing the rewards for execution (or penalties for failure of execution) may facilitate the RA.  Other DAPs may lower barriers due to insufficient time, lack of authority, or a lack of skill/unfamiliarity with an action.  Alternatively, an RA may be supported by a backup RA.  That is, a DAP assigns another RA (performed by a different role, for instance) that can accomplish the same objective in the event the 1st RA fails to occur.  The backup RA would be provided in a DAP that instructs the additional role when and how to proceed when the 1st RA fails to occur.  In another embodiment, a TIMSA-DAP methodology may involve ongoing monitoring of the success or failure of the DAPs in overcoming a PB.  Once a breakdown point is identified and DAPs are issued to facilitate execution of the problem RA, the sensors associated with the process are monitored for improvement.  If the DAPs are successful in removing the PB, the only remaining action is continued monitoring of the sensor.  However, if the breakdown in the process is still occurring, the TIMSA-DAP methodology is applied again.  The RAs may be evaluated again to assign different resource values based on any additional available information regarding the process to try changing the “TIMSA angle” of DAP entries.  Alternatively, if RAs are assigned the same resource values as before, new RAs (in the form of new DAP entries) can still be added to address resource shortages for new and additional RAs that can repair and reinforce the process.  It is noted that this gathered data may be stored in, and retrieved from, correction data storage mechanisms and processes (e.g., databases, memories, etc.).  In other embodiments, RA configurations include an “Opportunity Profile” (OP) of the situation, such as there is an Over-Time (OT) cost problem for the temporary agency staffing personnel, as well as the current TIMSA assessment of each role in the process.  According to TIMSA, OPs are “Apples-To-Apples” (ATA) if they have similar facture variables (e.g., is OT involved? Are the same roles involved? Are the same problem components involved?, etc.).  If they, however, contain less of identical factors (and more of completely different ones), then the less ATA the OPs are and the less priority of TIMSA will be placed on them in using it in the comparison to direct and evolve the process.  Over the long-term, the goal is to improve the results to optimal efficiency given role-specific DAPs that distill and crystallize RAs onto one page.  TIMSA examines both combinations (what is the expected set of RAs) and permutations (sequences of these RAs) to figure out the best way to reinforce processes having multiple roles involved.  One common issue that arises is determining the error signal for a specific configuration (of Ops joined with a series of RAs) and finding out the best way to evolve the process, given the historical data and the degree of error signals with that given configuration.  Whereas the a priori knowledge addresses a general role, correlation of particular roles with success/failure leads to a 2nd level of optimization.  Given that certain situations call for a particular TIMSA sequencing for a specific RA (i.e., figuring out the order of TIMSA elements and the potential blending of them – thus, the sequence and degree of emphasis of each criterion), optimization is done to find the right blend.  For example, a process can always start with a Time barrier, but other barriers might also be blended in, and based on feed-back, a criterion such as Motivation may take on increased emphasis.  Moreover, the determination of the ideal set and sequencing of all RAs also requires some form of optimization.  This blending is achieved to the optimal “equilibrium” based on arbitrage, or “dynamic scoring.”  Dynamic scoring can be used in preferred embodiments to take advantage of successful RAs and minimize those that are not likely to succeed.  The Return on Investments (ROIs) based on a priori knowledge derived from accrued domain experience, historical client data, and ongoing user feedback data helps accomplish this.   DAP structure/distribution involves developing a roles-TIMSA matrix using cost/quality/morale subdivisions for priority rankings per TIMSA criteria for each role, which can be data-mined (from past historical transactions and their outcomes, analyzed using a priori knowledge) or also developed conventionally through interviews and questionaires.  Next, an Actions-TIMSA Matrix is developed using priority rankings per TIMSA criteria for each role, developed conventionally via a knowledge base of accumulated rules or via strategist interviews.  Processing continues by developing an initial RA mismatch matrix for each TIMSA criterion and, in one embodiment, a revised version of such a matrix is desired.  The mismatches are then mapped to a breakdown probability matrix, and in one embodiment, the breakdown probabilities are cross-checked against historical sensor readings, with discrepancies resolved using a TIMSA criteria to DAP characteristic matrix.  In other embodiments, when a process and its RAs (given a process evaluation objective function to help determine the ideal “formation”) may be optimized in a way that would address the expected values for sensor readings, Gradient Descent/Simulated Annealing/Generic Algorithm (GD/SA/GA) approaches are used.  To ensure that a local minima is not what has been reached, the SA/GA alters role assignments, including roles that are primary or backup to a tactic.  These GD/SA/GA algorithms indicate choices for the best RA path given the ROI of each, in order to maximize the overall value of all RAs undertaken for assumed sensor readings.  As an RA is assigned, conventional weighting constrains roles as each is added, as role supply/demand limitations act as constrains to assignments.  Therefore, the systems and methods provided identify health care facility PBs and generate and distribute DAPs to repair such breakdowns and improve benchmark goals for the facility.  TIMSA-DAP analysis is not limited to only identifying and preventing PBs; in a preferred embodiment, it is also used to reduce inefficiencies as part of an overall process improvement.  As introduced, DAPs are used to bridge gaps in knowledge and ability between demands of a work process and the supply of roles to accomplish the work process, and TIMSA-informed DAPs are self-reinforcing in that efficiency is increased via residual effects on a role with repeated DAPs as well as “halo” effects from roles educating and informing other roles.  As described, TIMSA-DAP analysis is applied to process arbitrage, and the human resources involved in a healthcare process are considered as the equivalent of market players for economic arbitrage, with sellers competing for buyers, and buyers competing with one another.  An Arbitrageur makes available winning processes and positions (or “markets”) them to the workforce so that the improved processes are actually embraced and adopted.  Process arbitrage takes advantage of a result of TIMSA-DAP analysis that leads people to be tasked with things they are good at, and presumably enjoy, doing.  Given appropriate TIMSA levels, people are drawn naturally to doing what is best, viewed both from an individual perspective and from an overall process perspective.  Process arbitrage is used to determine those appropriate TIMSA levels.  Rather than starting from scratch to generate new allocations, process arbitrage uses heuristics and statistical analysis on historical performance to determine sub-optimal performance and re-position potential improvements to appeal to related demand.  In a preferred embodiment, the better performing roles are provided by fewer DAP assignments and left to promote their own best paths, while worse-performing roles are given more guidance to direct them to their highest and best uses.  Thus, individuals are rewarded for good performance by independence and empowerment, as well as implicit recognition that by being left to their own devices, they are making optimal decisions on their own.

20.	Another prior art teaches a system for optimizing the interaction of large groups of people (e.g., large numbers of students enrolled in Massive Open Online Courses (MOOCs) or large audiences).  In a preferred embodiment, very large groups are subdivided into smaller sub-groups enabling optimal small sub-group interaction.  Large groups subdivision into small sub-groups is based on a combination of administrator preferences, sub-group member preferences, and computer implemented algorithms, multi-parameter optimization, big data analysis, deep learning, or other machine learning or artificial intelligence methods of determining optimal sub-group size and composition.  Variables are determined and stored in a schema of a database or data storage solutions.  When large groups of people interact, limitations including inherent limitations of time and space result in an experience for the group members and organizers and an outcome of the activity that is usually different and worse than when small groups are able to interact.  In education, for instance, smaller classrooms usually provide students with a better learning experience than when they are in large groups for myriad reasons including the fact that as a student-teacher ratio grows, the chance of interaction with teachers/instructors declines.  As absolute class size grows, so does the difficulty of efficient interaction with the peer group.  It is well established by primatologists that for species including humans, there is a maximum effective number of individuals in a group with whom one may have meaningful, efficient interaction, a so called “Dunbar’s number.”  In the instance, an unwieldy large group is being optimized for interaction.  Computer programming instructions divide the group into smaller groups of size and composition so as to meet the optimal needs of the group according to the preferences of the group organizers (administrators) or the group’s members.  In another embodiment, a system automatically adapts and optimizes a system for use and integration of different categories of groups such as a large online class of patients in group treatment for illness or addiction, or team member interactions in a large enterprise or government agency, contests and competitions, large audiences of any event, fans of an actor, musician, film, or production of any kind, and many others.  In each case, the system is equipped with templates and Application Programming Interfaces (APIs) to facilitate rapid and low cost integration into the respective systems, database, presentation layers, and other layers for each use case.  In an embodiment, through the collecting of metrics on group performance and size and composition, the system is able, through methods known to those skilled in the art of multi-parameter optimization (ops research mathematics), to automatically identify optimal group size and compositions for specific goals and topics.  

21.	And, another prior art teaches a system is described in which similar Session Objects (SOs) are managed within Session Domains (SDs).  In addition, in an embodiment, a Persistence Storage (PS) interface is employed which maps each SD to a table within a rational database or other PS implementation.  A “session” can be viewed as the back and forth communication over a network between a pair of Computing Systems (CSs).  In the case of a client/server architecture, basic back and forth communication involves a client sending a server a “request” that the server interprets into some action to be performed by the server.  The server then performs the action and, if appropriate, returns a “response” to the client (e.g., a result of the action).  Often, a session will involve multiple, perhaps many, requests and responses.  A single session through a request(s) may invoke the use of different application software programs.  In the software arts, “persistence” is a term related to the saving of information.  Generally, persisted information is saved in such a fashion such that, even if the entity that most recently used and saved the information suffers a crash, the information is not lost and can be retrieved at a later time despite the occurrence of the crash.  For example, if a 1st Virtual Machine (VM) suffers a crash after using and saving information to PS, a 2nd VM may, subsequent to the crash, gain access to and use the persistently saved information.  In an embodiment, the concept of “persistence” is viewed from the perspective of a single CS.  The CS includes DRAM based System Memory (SM) and a File System (FS) (e.g., typically internal hard disk drives, external RAID system, and/or internal or external tape drives).  Traditionally, the SM is deemed “volatile” while the FS is deemed “non-volatile.”  A volatile storage medium loses its stored data if it ceases to receive electrical power.  A non-volatile storage medium is a storage medium that is able to retain its stored data even if it ceases to receive electrical power.  Because an FS is generally deemed non-volatile while an SM is deemed volatile, from the perspective of the data this is used by the CS and for those “crashes” of the CS effected by a power outage, the FS may be regarded as an acceptable form of PS while the SM is not.  Another form of acceptable PS relative to the CS is an external database.  In an embodiment, a session management and persistence functions may overlap.  Notably, the persistence of a session’s session state information permits the possibility of a session to be successfully continued event if an entity that was handling the session crashes.  That is, upon one of two CSs crashing, the one CS is able to continue the session “mid-stream” because the session’s state information was persisted.  In one embodiment, a system comprising an object-oriented application server generating a plurality of session objects in response to client requests:  the SOs storing session data defining a state of interaction with each of a respective plurality of clients; a hierarchy of SO storage units, the SO storage units configured to store SOs having one or more related characteristics; a session manager to group the SOs within the SO storage units based on one or more related characteristics of each of the SOs; and a persistence management layer to provide a persistent representation of the hierarchy of SO storage units.  The persistent representation of the SO storage units maps each session storage object unit and each individual SO within each SO storage unit to different persistent data structures within a PS device.  In another embodiment, in classical caching schemes, session state information that has not been recently used may be “evicted” to PS to make room in the computing SM for other, more frequently used objects.  Thus, access to PS for session information not only provides a “failover” mechanism for recovering from some type of operational crash, but also, provides a deeper storage reserve for relatively infrequently used Session Information (SI) so as to permit the CS, as a whole, to operate more efficiently.  In another embodiment, a session management layer is responsible for managing the persistence of SOs consistently with the session management criteria that is defined for their respective SDs.  Because of the different types of FSs that may exist, the syntax and/or command structure used to store and/or retrieve information to/from a particular FS may differ from that of another FS.  Moreover, the types of activities that are performed on an FS with persisted information (most notably the storing and retrieving of persisted information) tend to be the same regardless of the actual type of FS that is implemented.  That is, the high level operations performed on an FS with persisted information generally are independent of any particular FS.  In order to enable the straightforward configuration of a particular SD whose content is to be persisted into a specific type of FS, some kind of easily configurable Translation Layer (TL) is needed whose functional role, after its instantiation and integration into the deployed software platform as a whole, is to interface between a set of high level persistence related commands and a specific type of FS.  By so doing, Source Code (SC) level developers can develop the session Management Layer (ML) and/or applications that invoke persisted information be referring only to a high level command set.  Upon actual deployment of the executable versions of the SC, which approximately corresponds to the time at which the actual FS to be used for persistence is actually identifiable, the TL is instantiated to translate between these high level commands and the specific syntax and/or command set of the particular type of FS that is to be used to persist the data.  According to one implementation, a unique block of TL code is instantiated for each SD (i.e., each SD is configured to have “its own” TL code).  According to another implementation, a unique block of TL code is instantiated for each FS (i.e., each FS is configured to have “its own” TL code).  In another embodiment, each plug-in essentially serves are a translator that translates between a generic command set and the command set particular to a specific type of persistence.  In another embodiment with respect to an improved CS, the CS has shared memory that can be used as a Persistence Layer (PL) for the CS that provides for failover protection against a VM crash.  That is, if SD information for a particular session is “persisted” into shared memory as a shared closure and a VM within the system has been assigned to handle the session crashes, another VM within the system can “pick-up” the session because of its access to the SI in shared memory.  Storing SI in shared memory as its primary storage area results in an overlap between both the “in memory” and “persistence” storage concepts.  That is, if SI is stored in shared memory as its primary storage area, the CS should enjoy both the speed of “in memory” storage and internal failover protection offered by internal “persistent” storage.  

22.	According to Dictionary, “statistics” is defined as “the practice or science of collecting and analyzing numerical data in large quantities, especially for the purpose of inferring proportions in a whole from those in a representative sample.”  

23.	According to Merriam-Webster dictionary, “statistics” is defined as “a branch of mathematics dealing with the collection, analysis, interpretation, and presentation of masses of numerical data.”

24.	In summary, nowhere do the prior art Slovenski, Rajasenan, Bain, Stanev, Micucci, Grube, Fortuna, Griffin, Rogers, McKee, Ito, Padilla, Taylor, de Charms, Kahn, Barman, Knysz, and Parvin disclose the unique combination of elements listed above.  The definitions provided above and the specification (features highlighted in bold above) provides explanation/clarification to some critical features (i.e., persistence layer relationship to caching layer, caching layer, automatic restructuring, automatic performing of the clustering, activities) to overcome the 35 USC 101 rejection (2019 PEG type under the organizing human/user behavior/activity group).  Although the claim does organize human behavior, the claim recites a computing device that detects changes/collects data and measurements that are computed to determine re-structuring and related optimization of online support groups which is goes significantly beyond the abstract portions of the invention.  Upon Applicant overcoming the 35 USC 112(b) rejections, then the prior art, either singularly or in combination fails to anticipate or render obvious the present invention.

Conclusion
25.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objection made.  Applicant must show how the amendments avoid such references and objections.  See 37 CFR 1.111(c).

26.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to O. Charlie Vostal whose telephone number is 571-270-3992 (via email:  Ondrej.Vostal@uspto.gov  “without a written authorization by applicant in place, the USPTO will not respond via internet e-mail to an Internet correspondence” MPEP 502.02 II and https://www.uspto.gov/sites/default/files/documents/sb0439.pdf ).  The examiner can normally be reached on 8:30am to 5:00pm EST Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4992.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the Public PAIR system, see http://portal.uspto.gov/pair/PublicPair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/ONDREJ C VOSTAL/Primary Examiner, Art Unit 2452                                                                                                                                                                                                        
	April 9, 2021